Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
“cooling air produced by the fan flows in a different passage and in a different direction from a gas supplied into the through hole of the rotary shaft and flowing in the through hole of the motor shaft”, as in claim 1; and,  
“the cooling air produced by the fan passes through an interior of the motor other than the through hole of the motor shaft”, as in claim 7,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Suggestion: different-direction arrows should be included in at least one of Figs. 2-4 to show different directions and different passages; and, arrows show air passes through an interior of the motor and arrows show air passes through hole of the motor shaft.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
	Claims 1-7 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a an-equipped motor comprising: a motor [35] configured to rotate a spindle [14], the motor including a hollow-shaped motor shaft [16] in which a through hole [30a] is formed; and a fan [10b] configured to cool the motor, the fan including a hollow-shaped rotary shaft [30] in which a through hole is formed, and a plurality of blades attached to the rotary shaft, the fan [10b] being disposed on a side of the motor opposite to the spindle [14], wherein the motor shaft [16] and the rotary shaft [30] are disposed so that cooling air produced by the fan flows in a different passage and in a different direction from a gas supplied into the through hole of the rotary shaft and flowing in the through hole of the motor shaft.
	The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art refs are US 5589720, US 20160167185.  
US 5589720 discloses a motor having different cooling passages through the hollow shaft and the interior of the rotor, but not having a fan with a hollow shaft being arranged with the motor shaft for air passage from the fan different direction and different passage from a gas supplied into the fan hollow shaft, as claimed.
US 20160167185 discloses a hollow shaft having different paths of air flows, but not the fan’s hollow shaft and the motor’s hollow shaft being arranged and different air flow passages and different direction, as claimed.

    PNG
    media_image1.png
    613
    1530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    849
    739
    media_image2.png
    Greyscale

 
Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834